DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. The applicant makes the argument that the Iizuka reference does not teach a state in which the workpiece is released by the die cushion with the workpiece instead being pressed by the die cushion and the press molding. The examiner respectfully submits that Iizuka does teach the die cushion (Fig. 1(b), Element 20) being released (Annotated Fig. 1, Element A showing a gap present between the die cushion and the workpiece) from the workpiece (Fig. 1(b), Element 100) in order to increase the formability of the workpiece (Iizuka Page 6, 6th Paragraph, the die cushion (wrinkle presser) and the workpiece (metal plate) are separated a number of times) (Iizuka Page 6, 7th Paragraph, by increasing the number of times that the die cushion is separated from the workpiece the further the molding limit, and thus formability, and be increased). Thus, Iizuka has motivation to achieve a structure in which the workpiece is in contact with both the press molding and the die cushion while the workpiece is being released when modifying the Kohno reference.

    PNG
    media_image1.png
    569
    770
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Iizuka, Fig. 1(b)(2))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (US 20140260495, hereafter Kohno) in view of Iizuka et al. (JP 2005199319 A, hereafter Iizuka).

Regarding Claim 1, Kohno teaches a press molding method for press-molding a workpiece by a press die (Fig. 4, Elements 31a & 31b) composed of an upper die (Fig. 4, Element 31a) and a lower die (Fig. 4, Element 31b) while holding the workpiece by a die cushion (Fig. 4, Element 310) ([0103]) the press molding method comprising:
A pressing process, in which a press position (Fig. 1A, Slide Position) at which the workpiece is pressed by the upper die (Fig. 4, Element 31a) is gradually lowered while repeatedly pressing and releasing the workpiece (Fig. 1A, Slide Position, the slide is retracted less than the advancing stroke) ([0005]) by the upper die (Fig. 4, Element 31a) a plurality of times until the press position reaches a bottom dead center (Fig. 1A, Slide Position, Time ~27.5 seconds)
Wherein in the pressing process, a holding force for holding the workpiece by the die cushion (Fig. 4, Element 310) is controlled (Fig. 5, Element 400) separately from a press molding force (Fig. 5, Element 200) for press-molding the workpiece by the press die (Fig. 4, Elements 31a & 31b).
	Kohno does not teach holding and releasing the workpiece between the upper die and the die cushion a plurality of times. However, Iizuka, in the same field of press molding methods, teaches a pressing process (Fig. 1b (1)-(3)) in which a workpiece (Fig. 1b, Element 100) is held (Fig. 1b (1)) and released (Fig. 1b (2)) (Page 6, Paragraph 6) in between an upper die (Fig. 1b, Element 20) and a die cushion (Fig. 1b, Element 30) a plurality of times (Page 6, Paragraph 7, “the molding limit can be further improved by increasing the number of times”) in order to increase the formability limit of the workpiece. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the pressing process of Kohno to include at least once step of holding and releasing steps of the die cushion during the forming in order to increase the formability of the workpiece being worked by reducing the possibility of cracks forming (Page 4, Paragraph 4, “to provide a low-cost method that can improve the forming limit at which cracks occur”).
	Though the modified Kohno teaches when the workpiece is released from the die cushion (Fig. 4, Element 310), in a predetermined number of times of the releasing out of a plurality of times of the releasing, the workpiece is in contact with both of the upper die (Fig. 4, Element 31a) and the die cushion (Fig. 4, Element 310) (Fig. 1A, Slide Position & Die Cushion Position, the slide and die cushion positions coincide during the forming) and that a plurality of holding and releasing of the workpiece in between the upper die and the die cushion it does not teach the workpiece being separated from at least one of the press die and the die cushion. However, Iizuka teaches a workpiece (Fig. 1b, Element 100) which is held (Fig. 1b (1)) and released (Fig. 1b (2)) (Page 6, Paragraph 6) from in between an upper die (Fig. 1b, Element 20) and a die cushion (Fig. 1b, Element 30) separating the workpiece (Fig. 1b, 

	Regarding Claim 6, Kohno teaches a press molding apparatus (Fig. 4, Element 100) comprising a press die (Fig. 4, Elements 31a & 31b) composed of an upper die (Fig. 4, Element 31a) and a lower die (Fig. 4, Element 31b) and a die cushion (Fig. 4, Element 310), configured to press-mold a workpiece by the press die (Fig. 4, Elements 31a & 31b) while holding the workpiece by the die cushion (Fig. 4, Element 310) ([0103]) configured to execute a pressing process, in which a press position (Fig. 1A, Slide Position) at which the workpiece is pressed by the upper die (Fig. 4, Element 31a) is gradually lowered (Fig. 1A, Slide Position) ([0005]) while repeatedly pressing and releasing the workpiece by the upper die (Fig. 4, Element 31a) a plurality of times until the press position reaches a bottom dead center (Fig. 1A, Slide Position, Time ~27.5 seconds), the press molding apparatus comprising:
A first control unit (Fig. 5, Element 200) configured to control, in the pressing process, a press molding force for press-molding the workpiece by the press die (Fig. 4, Elements 31a & 31b)
A second control unit (Fig. 5, Element 400) configured to control, in the pressing process, a holding force for holding the workpiece by the die cushion (Fig. 4, Element 310) separately from the press molding force controlled by the first control unit (Fig. 5, Element 200).
	Kohno does not teach holding and releasing the workpiece between the upper die and the die cushion a plurality of times. However, Iizuka, in the same field of press molding methods, teaches a pressing process (Fig. 1b (1)-(3)) in which a workpiece (Fig. 1b, Element 100) is held (Fig. 1b (1)) and released (Fig. 1b (2)) (Page 6, Paragraph 6) in between an upper die (Fig. 1b, Element 20) and a die cushion (Fig. 1b, Element 30) a plurality of times (Page 6, Paragraph 7, “the molding limit can be further improved by increasing the number of times”) in order to increase the formability limit of the workpiece. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the pressing process of Kohno to include at least once step of holding and releasing steps of the die cushion during the forming in order to increase the formability of the workpiece being worked by reducing the possibility of cracks forming (Page 4, Paragraph 4, “to provide a low-cost method that can improve the forming limit at which cracks occur”).
	Though the modified Kohno teaches when the workpiece is released from the die cushion (Fig. 4, Element 310), in a predetermined number of times of the releasing out of a plurality of times of the releasing, the workpiece is in contact with both of the upper die (Fig. 4, Element 31a) and the die cushion (Fig. 4, Element 310) (Fig. 1A, Slide Position & Die Cushion Position, the slide and die cushion positions coincide during the forming) and that a plurality of holding and releasing of the workpiece in between the upper die and the die cushion it does not teach the workpiece being separated from at least one of the press die and the die cushion. However, Iizuka teaches a workpiece (Fig. 1b, Element 100) which is held (Fig. 1b (1)) and released (Fig. 1b (2)) (Page 6, Paragraph 6) from in between an upper die (Fig. 1b, Element 20) and a die cushion (Fig. 1b, Element 30) separating the workpiece (Fig. 1b, .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725